UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 4, 2010 OR () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-161613 WENDY’S/ARBY’S RESTAURANTS, LLC (Exact name of registrant as specified in its charter) Delaware 38-0471180 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1155 Perimeter Center West, Atlanta, GA (Address of principal executive offices) (Zip Code) (678) 514-4100 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year,if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ ] No [X]* Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [X] Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] The registrant meets the conditions set forth in General Instruction (H)(1)(a) and (b) of Form 10-Q and is therefore filing this Form 10-Q with the reduced disclosure format. *The registrant has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the period it was required to file such reports and thereafter to the date hereof. PART I. FINANCIAL INFORMATION Item 1.Financial Statements. WENDY’S/ARBY’S RESTAURANTS, LLC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In Thousands) April 4, January 3, ASSETS (Unaudited) Current assets: Cash and cash equivalents $ $ Accounts and notes receivable Inventories Prepaid expenses and other current assets Deferred income tax benefit Advertising funds restricted assets Total current assets Investments Properties Goodwill Other intangible assets Deferred costs and other assets Total assets $ $ LIABILITIES AND INVESTED EQUITY Current liabilities: Current portion of long-term debt $ $ Accounts payable Accrued expenses and other current liabilities Advertising funds restricted liabilities Total current liabilities Long-term debt Due to Wendy’s/Arby’s Deferred income Deferred income taxes Other liabilities Commitments and contingencies Invested equity: Member interest, $0.01 par value; 1,000 shares authorized, one share issued and outstanding - - Other capital Accumulated deficit ) ) Advances to Wendy’s/Arby’s ) ) Accumulated other comprehensive income (loss) ) Total invested equity Total liabilities and invested equity $ $ See accompanying notes to condensed consolidated financial statements. 1 WENDY’S/ARBY’S RESTAURANTS, LLC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In Thousands) Three Months Ended April 4, March 29, (Unaudited) Revenues: Sales $ $ Franchise revenues Costs and expenses: Cost of sales General and administrative Depreciation and amortization Impairment of other long-lived assets Facilities relocation and restructuring - Other operating expense, net Operating profit Interest expense ) ) Other income (expense), net ) Loss before income tax benefit ) ) Benefit from income taxes Net loss $ ) $ ) See accompanying notes to condensed consolidated financial statements. 2 WENDY’S/ARBY’S RESTAURANTS, LLC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands) Three Months Ended April 4, March 29, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Net receipt of deferred vendor incentive Impairment of other long-lived assets Share-based compensation provision Distributions received from joint venture Non-cash rent expense Accretion of long-term debt Provision for doubtful accounts Write-off and amortization of deferred financing costs Tax sharing payable to Wendy’s/Arby’s, net ) - Tax sharing payment to Wendy’s/Arby’s - ) Operating transactions with Wendy’s/Arby’s ) Deferred income tax benefit, net ) ) Equity in earnings in joint venture ) ) Other, net ) Changes in operating assets and liabilities, net: Accounts and notes receivable ) Inventories Prepaid expenses and other current assets ) ) Accounts payable ) ) Accrued expenses and other current liabilities ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Proceeds from dispositions Other, net ) Net cash used in investing activities ) ) Cash flows from financing activities: Dividends to Wendy’s/Arby’s ) - Repayments of long-term debt ) ) Proceeds from long-term debt Deferred financing costs - ) Net cash used in financing activities ) ) Net cash (used in) provided by operations before effect of exchange rate changes on cash ) Effect of exchange rate changes on cash ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ 3 WENDY’S/ARBY’S RESTAURANTS, LLC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS - CONTINUED (In Thousands) Three Months Ended April 4, March 29, (Unaudited) Supplemental cash flow information: Cash paid during the period for: Interest $ $ Income taxes, net of refunds $ $ Supplemental non-cash investing and financing activities: Total capital expenditures $ $ Cash capital expenditures ) ) Non-cash capitalized lease and certain sales-leaseback obligations $ $ See accompanying notes to condensed consolidated financial statements. 4 WENDY’S/ARBY’S RESTAURANTS, LLC AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (In Thousands) (1)Basis of Presentation The accompanying unaudited condensed consolidated financial statements (the “Financial Statements”) of Wendy’s/Arby’s Restaurants, LLC (“Wendy’s/Arby’s Restaurants” and, together with its subsidiaries, the “Company”, “we”, “us” or “our”), a direct wholly owned subsidiary of Wendy’s/Arby’s Group, Inc. (“Wendy’s/Arby’s”), have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and, therefore, do not include all information and footnotes required by GAAP for complete financial statements. In our opinion, however, the Financial Statements contain all adjustments necessary to present fairly our financial position as of April 4, 2010 and results of our operations for the three months ended April 4, 2010 and March 29, 2009 and our cash flows for the three months ended April 4, 2010 and March 29, 2009. The results of operations for the three months ended April 4, 2010 are not necessarily indicative of the results to be expected for the full 2010 fiscal year. The unaudited condensed consolidated financial statements present the historical results of Wendy’s and Arby’s as if Wendy’s/Arby’s Restaurants had existed as a separated legal entity by the beginning of the earliest period presented. These Financial Statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the fiscal year ended January 3, 2010 (the “Form 10-K”). We report on a fiscal year consisting of 52 or 53 weeks ending on the Sunday closest to December 31. Our 2009 fiscal year consisted of 53 weeks. Both three month periods presented contain 13 weeks. All references to years and quarters relate to fiscal periods rather than calendar periods. (2)Dispositions During the three months ended March 29, 2009, the Company received proceeds from dispositions of $6,246 consisting of $3,384 from the sale of 10 Wendy’s units to a franchisee and $2,862 related to other dispositions. These sales resulted in a gain of $2,334 which is included in “Depreciation and amortization.” Restaurant dispositions during the three months ended April 4, 2010 were not significant. 5 WENDY’S/ARBY’S RESTAURANTS, LLC AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (In Thousands) (3)Fair Value Measurement of Financial Assets and Liabilities The carrying amounts and estimated fair values of the Company’s financial assets and liabilities were as follows: April 4, 2010 Carrying Amount Fair Value Financial assets: Cash and cash equivalents (a) $ $ Restricted cash equivalents (a): Current included in “Prepaid expenses and other current assets” Non-current included in “Deferred costs and other assets” Non-current cost investment (b) Interest rate swaps (c) Financial liabilities: Long-term debt, including current portion: 10.00% Senior notes (d) Senior secured term loan, weighted average effective interest of 7.25% (d) 6.20% Senior notes (d) 6.25% Senior notes (d) Sale-leaseback obligations (e) Capitalized lease obligations (e) 7% Debentures (d) Other Total long-term debt, including current portion $ $ Guarantees of: Lease obligations for Arby’s restaurants not operated by the Company (f) $ $ Wendy’s franchisee loans obligations (g) $ $ (a) The carrying amounts approximated fair value due to the short-term maturities of the cash equivalents or restricted cash equivalents. (b) The fair value of this investment was based on a statement of account received from the investment manager which was principally based on quoted market or broker/dealer prices.To the extent that some of the underlying investments do not have available quoted market or broker/dealer prices, the Company relied on valuations performed by the investment manager or investees in valuing those investments. (c) The fair values were based on information provided by the bank counterparties that is model-driven and whose inputs were observable or whose significant value drivers were observable. (d) The fair values were based on quoted market prices. (e) The fair values were determined by discounting the future scheduled principal payments using an interest rate assuming the same original issuance spread over a current Treasury bond yield for securities with similar durations. (f) The fair value was assumed to reasonably approximate the carrying amount since the carrying amount represented the fair value as of the acquisition of these lease obligations (2005) less subsequent amortization. (g) Wendy’s provided loan guarantees to various lenders on behalf of franchisees entering into pooled debt facility arrangements for new store development and equipment financing. Wendy’s has accrued a liability for the fair value of these guarantees, the calculation for which was based upon a weighed average risk percentage established at the inception of each program. The carrying amounts of current accounts, notes receivable and non-current notes receivable (included in “Deferred costs and other assets”) approximated fair value due to the effect of related allowances for doubtful accounts and notes receivable. The carrying amounts of accounts payable, accrued expenses and advertising funds restricted assets and liabilities approximated fair value due to the short-term maturities of those items. 6 WENDY’S/ARBY’S RESTAURANTS, LLC AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (In Thousands) Valuation techniques under the accounting guidance related to fair value measurements were based on observable and unobservable inputs.Observable inputs reflected readily obtainable data from independent sources, while unobservable inputs reflected our market assumptions.These inputs are classified into the following hierarchy: Level 1 Inputs – Quoted prices for identical assets or liabilities in active markets. Level 2 Inputs – Quoted prices for similar assets or liabilities in active markets; quoted prices for identical or similar assets or liabilities in markets that are not active; and model-derived valuations whose inputs are observable or whose significant value drivers are observable. Level 3 Inputs – Pricing inputs are unobservable for the assets or liabilities and include situations where there is little, if any, market activity for the assets or liabilities.The inputs into the determination of fair value require significant management judgment or estimation. The following table presents our financial assets and liabilities (other than cash and cash equivalents) measured at fair value on a recurring basis as of April 4, 2010 by the valuation hierarchy as defined in the fair value guidance: April 4, Fair Value Measurements Level 1 Level 2 Level 3 Interest rate swaps (included in “Deferred costs and other assets”) $ $
